DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) was submitted on 12/03/2021 and 03/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
2.	Claim 13 is objected to, for reciting an intended use of the system components……., without defining a functional reason or a transformation resulting from such arrangement. The specification presents the theory behind such desired treatment but fails to explain the process steps and the algorithm applied to each and every recited treatment.
In this case, the limitation reciting” 13. The optical camera module of claim 1, for use in a surgical microscope for capturing a high optical zoom image of a target during surgical procedure. “, is presented in the body of the instant claim is positively tied to a particular machine that accomplishes the claimed method steps but does not transform the underlying subject matter, but rather establishes a desired treatment selection which finds no functional description of an algorithm in the specification as it relates to a specific component performing such eye correction property of the system.  
An explicit tie between the machine and/or to the hardware components for the recited generating step causing the transformation of the claimed subject matter to different state or thing, on the other hand, would normally overcome the rejection.  
Per MPEP 700; “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim”. 
The art to Piron’728 at Par.[0210] and Fig.15 discloses such camera configuration hence satisfying the condition of the prior art being capable of performing the intended use recited by this claim. 
Consideration is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims1-3, 10-15 and 20, are rejected under 35 U.S.C. 103 as being obvious over Cameron Piron et al., (hereinafter Piron’728) (US 2016/0113728) and Cameron Piron et al., (hereinafter Piron’471) (US 2016/0015471) in view of Steve Mounnarat et al., (hereinafter Mounnarat) (US 2006/0187562).
Re Claim 1. Piron’728 discloses, an optical camera module (camera system Par.[0061], [0179] Fig.1) comprising: 
an optical assembly including at least one moveable optics(an optical payload, Fig.14B having optical visualization components of an imaging device, Par.[0031] and Fig.10A or element 1422 and motors 1420 actuating imaging system in Fig.14A and where the optical tracking system supports the optics associated Par.[0061] and Fig.1); 
an actuator for positioning the at least one moveable optics (actuators being attached to the joints of the system to perform the movement of the camera tracking components, Par.[0084],[0128]), 
the actuator including a pulley system for moving the at least one moveable optics (the actuation system having a pulley system used for optical tracking, Fig.4, [0071],[0084] of a 3D optical tracking [0087]); 
a camera for capturing an image from the optical assembly (cameras Par.[0025] namely a target tracking camera capturing images within the line of sight, Par.[0026], and [0061],[0062], [0064] and Fig.1, Par.[0065] and Fig.3); and 
wherein the actuator is controlled to: 
position the at least one moveable optics towards a target position (positioning the optical system through controls obtained from external sensors via the I/O devices 1432, or from a navigation system 1440 in order to control the positioning to target of the movable optics by the imaging device controller 1474, Fig.14A-B Par.[0120], [0188]) according to a first set of control parameters when the at least one moveable optics is outside a threshold range of the target position (by selecting a first set of control parameters from a two stage image optimization/control Par.[0178]-[0181] when the moveable optics is outside a threshold range of the target position the controller actuating the tracking camera according to a first set of parameters, e.g., a first stage wide field of view parameters of the first camera movable optics, according to aa threshold, Par.[0115] step 840 in Fig.7, being used to locate the target region of interest according to a wide view angle camera, 256, Par.[0025], [0062],[0064] and Fig.21, by which establishing the relative pose of the positioning system at a default zero-position of the end effector 104, Figs.6A-B, Par.[0108] as being a first gross positioning, Par.[0129] defining spatial limits, i.e., thresholds, Par.[0090] and [0100], and within a threshold error, Par.[0115] and maintaining the position within threshold limits, Par.[0124]); and 
maintain the at least one moveable optics at the target position at steady state  (maintaining the moveable optics at the target in a stable i.e., steady state zoom/focus position, Par.[0176]) according to a second set of control parameters when the moveable optics is within the threshold range of the target position (maintaining the position obtained in the first stage of control, i.e., the steady state position, finely controlling the position by obtaining a second stage set of parameters within a smaller range of motion than the threshold, Par.[0129], the process being defined after the initialization of the movable optics within the region of interest, being within a pose threshold of error, per Fig.7 Par.[0115] and changing to a second set of fine controlled parameters, where such second parameters are those setting a fine positioning automatically performed, Par.[0129] as the second set of parameters is established at a second control stage Par.[0178]-[0180] by maintaining specific limits, i.e., thresholds, Par.[0090] and [0100] and maintaining the position within threshold limits, Par.[0124]).  
The art to Piron’471, teaches about the auxiliary wheel of optical filters, 
an auxiliary optics holding multiple optical filters, the auxiliary optics being positionable to position one of the multiple optical filters in an optical path of the at least one moveable optics (a selectable wavelength filter from a multiple optical filters rotational assembly, positioned along the optical axis, Par.[0141],[0148], [0151], [0154], [0230], [0233]…); 
	The ordinary skills in the art would have found obvious before the effective filing date of the application to consider the teachings of Piron’728 by which defining an optical system having zoom, focusing and tracking control capability (Par.[0067], [0118], [0170], [0176]) it is known that such parameters being related to medical applications demand precise parametric adjustment of zoom/focus and therefore invites looking at new methods and sources providing such precise control of the optical elements where the field of view and the focus on detail are made part of the control system as disclosed by Piron’728 at (Par.[0176]) and to further consider modifying the control of the zoom/focus parameters individually as being previously applied by Piron’471who applies a filter wheel to the microscope lens automatically controlling the filter wheel. Based on the common application scope sought by Piron’728 in controlling the lens zoom and focus, it would have been obvious choice to consider that in order to obtain images under various spectral wavelengths, to apply a filter wheel as described in Piron’471and to obviously obtain predictable results.

Piron’728 and Piron’471 do not expressly teach about the rail and pulley actuation mechanism,  
Mounnarat teaches these limitations disclosing the rail/pulley mechanism as in, the actuator including a pulley system for moving the at least one moveable optics (the actuator motor, having a pulley system for moving the optics, Par.[0028] Fig.10, [0041], [0043] Fig.6 moving the lens carriage over the rail 408, Par.[0040]);
a sensor for detecting the position of the moveable optics (a head read indicator, i.e., sensor determining the position of the optical elements, Abstract, Par.[0014] positioning the movable lens, Par.[0015] Fig.15); 
a controller for controlling the actuator in response to received control input (a controller 500 used for actuating the drive motors 420 and 434 in Fig.5

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
); and
 
One of ordinary skills in the art would have found obvious before the effective filing date of the application to consider the teachings of Piron’728 and Piron’471 by which defining an optical system having zoom, focusing and tracking control capability (Par.[0067], [0118], [0170], [0176]) it is known that such parameters being related to medical applications demand precise parametric adjustment of zoom/focus and therefore invites looking at new methods and sources providing such precise control of the optical elements where the field of view and the focus on detail are made part of the control system as disclosed by Piron’728 at (Par.[0176]). Considering known and available methods and systems providing zoom and focus control it is found that such control of the zoom and the focus driven by multiple motors actuating pulleys and traveling the lens carriages on rails, has been previously taught by Mounnarat, while seeking such control for actuating by a first and a second drive motors (420 and 434 in Fig.5 Par.[0058]) the lens zooming and focusing parameters as revealed by Eq.1-3 (Par.[0062]-[0063]). Based on the common application scope sought by Piron’728 and Piron’471 along with  Mounnarat in controlling the lens zoom and focus, it would have been obvious choice to consider applying some of the lens control methods available by which the results would have been predictable, per MPEP 2143(I)A-B. 
	Re Claim 2. Piron’728, Piron’471 and Mounnarat disclose, the optical camera module of claim 1, 
Piron’471 teaches about, wherein the multiple selectable optical filters comprise at least one optical filter for fluorescence imaging (Fig.15, Par.[0087], [0151], [0206], [0222],[0227]..).  

Re Claim 3. Piron’728, Piron’471 and Mounnarat disclose, the optical camera module of claim 1, 
Piron’471 teaches about, wherein the multiple optical filters comprise at least one optical filter having a coating that alters the optical path (a filter or pellicle i.e., a coating having optical deflective properties, Par.[0151],[0230]). 

Re Claim 10. Piron’728, Piron’471 and Mounnarat disclose, the optical camera module of claim 1, 
Piron’728 teaches, wherein the optical camera module is configured to be removably mountable to a moveable support structure (Fig.9A, 14A Par.[0019]- [0023] with camera [0025],[0026], [0061],[0064],[0065] Fig.1).  

Re Claim 11. Piron’728, Piron’471 and Mounnarat disclose, the optical camera module of claim 10, 
Piron’728 teaches, wherein the moveable support structure is a robotic arm (Fig.5A-B, Fig.14A Par.[0188],[0202]-[0209]).  

Re Claim 12. Piron’728, Piron’471 and Mounnarat disclose, the optical camera module of claim 10, 
Piron’728 teaches, wherein the moveable support structure is a ceiling mounted support (Par.[0074]).  

Re Claim 13. Piron’728, Piron’471 and Mounnarat disclose, the optical camera module of claim 1, 
Piron’728 teaches about the camera being, for use in a surgical microscope for capturing a high optical zoom image of a target during surgical procedure (Par.[0210] Fig.15).   
Re Claim 14. This claim represents the method for controlling an optical camera module performing each and every limitation, in the same order of the apparatus claim 1, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 15. This claim represents the method for controlling an optical camera module performing each and every limitation, in the same order of the apparatus claim 2, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 16. This claim represents the method for controlling an optical camera module performing each and every limitation, in the same order of the apparatus claim 4, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 20. This claim represents the method for controlling an optical camera module performing each and every limitation and in the same order of the apparatus claim 1, where the claimed; “a moveable support; and an optical camera module coupled to the moveable support, the optical camera module comprising: “ is identified in the art to Piron’728: (at least Figs.1, 5, 7 depicting a movable surgical table comprising every component of the optical camera system disclosed at Par.[0061] to at least [0068]), hence it is rejected on the same evidentiary probe mutatis mutandis.
 
4.	Claims 4-6 and 17, are rejected under 35 U.S.C. 103 as being obvious over Piron’728, Piron’471 and Mounnarat in view of Atsushi Kobaru et al., (hereinafter Kobaru) (US 2007/0200947).

Re Claim 4. Piron’728, Piron’471 and Mounnarat disclose, the optical camera module of claim 1, but not expressly teaching about the PID feedback of controls,

Kobaru teaches the lens control, wherein the first and second sets of control parameters are, respectively, first and second sets of proportional (P), integral (I) and derivative (D) terms for dual-PID control of the actuator (Fig.1, 2, step 10 in Fig.3, 4 and Par.[0022], [0027], [0031]).
The ordinary skills in the art would have found obvious before the effective filing date of the application to consider the teachings of Piron’728 by which defining an optical system having zoom, focusing and tracking control capability (Par.[0067], [0118], [0170], [0176]) it is known that such parameters being related to medical applications demand precise parametric adjustment of zoom/focus and therefore invites looking at new methods and sources providing such precise control of the optical elements where the field of view and the focus on detail are made part of the control system as disclosed by Piron’728 at (Par.[0176]). Considering the known understood principles of control stability being topically adopted in control of the zoom/focus function as being previously applied by Kobaru who performs the microscope lens control by applying the generally adopted control feedback based on PID parameters by which the best motion and distance stability is obtained in the system as revealed at (Fig.1, 2, step 10 in Fig.3, 4 and Par.[0022], [0027]). Based on the common application scope sought by Piron’728, Piron’471 along with Mounnarat in controlling the lens zoom and focus, it would have been obvious choice to consider that in order to obtain the best results in motion and precision control of the lens assembly the control must follow the fundamental rules of feedback which would include a proportional loop, a derivative and an integrative loop in the feedback system, described in Kobaru without which the necessary stabilization, would not be possible and further by applying the very basic control principles to obtain the expected predictable results. 
 Re Claim 5. Piron’728, Piron’471, Mounnarat and Kobaru disclose, the optical camera module of claim 4, 
Kobaru teaches the lens control, wherein the second set of control parameters has an I term smaller than the I term of the first set of control parameters by a factor in the range of about 2 to 3 (using the second integrative term I, at the second feedback loop, would be smaller for refined sensitivity in motion control along with the proportionality factor P, to adjust the focus control, where the set value of the integration is a matter of choice within limits of stability goals according to the specific use case, as taught at Par.[0031]).  

Re Claim 6. Piron’728, Piron’471 and Mounnarat disclose, the optical camera module of claim 1, further comprising a controller configured to: but do not expressly teach about the rough and fine motion adjustments to the position actuators,
Kobaru teaches about, control the actuator to position the at least one moveable optics towards the target position according to the first set of control parameters (setting a rough position control of the focus based on the first PID feedback parameters, Fig.3 Par.[0032]); and 
in response to receiving signals from a sensor detecting that the at least one moveable optics is within the threshold range of the target position, switch to the second set of control parameters to control the actuator to maintain the at least one moveable optics at the target position at steady state (adjusting the focus according to the height sensor Par.[0032] correcting the initial Eo at the initial focus position to a second position [0034]-[0035] by controlling the dFu/di at the observation point, Par.[0036]-[0040] to provide appropriate control quantity, Par.[0041]). 
The ordinary skills in the art would have found obvious before the effective filing date of the application to consider the teachings of Piron’728, Piron’471 and Mounnarat by which defining an optical system having zoom, focusing and tracking control capability (Par.[0067], [0118], [0170], [0176]) it is known that such parameters being related to medical applications demand precise parametric adjustment of zoom/focus and therefore invites looking at new methods and sources providing such precise control of the optical elements where the field of view and the focus on detail are made part of the control system as disclosed by Piron’728 at (Par.[0176]). Considering the known understood principles of control stability being topically adopted in control of the zoom/focus function as being previously applied by Kobaru who performs the microscope lens control by applying the generally adopted control feedback based on PID parameters by which the best motion and distance stability is obtained in the system as revealed at (Fig.1, 2, step 10 in Fig.3, 4 and Par.[0022], [0027]). Based on the common application scope sought by Piron’728 and Piron’471 in controlling the lens zoom and focus, it would have been obvious choice to consider that in order to obtain the best results in motion and precision control of the lens assembly the control must follow the fundamental rules of feedback which would include a proportional loop, a derivative and an integrative loop in the feedback system, described in Kobaru without which the necessary stabilization, would not be possible and further by applying the very basic control principles to obtain the expected predictable results. 
 
Re Claim 17. This claim represents the method for controlling an optical camera module performing each and every limitation, in the same order of the apparatus claim 5, hence it is rejected on the same evidentiary probe mutatis mutandis.

5.	Claims 7-8 and 18, are rejected under 35 U.S.C. 103 as being obvious over Piron’728, Piron’471 and Mounnarat along with Kobaru in view of Benjamin Potsaid et al., (hereinafter Potsaid) (US 2014/0104618).

Re Claim 7. Piron’728, Piron’471 and Mounnarat and Kobaru disclose, the optical camera module of claim 6, wherein the controller is further configured to:

Potsaid teaches about, adjust the target position by a compensation amount to compensate for at least one of an optical filter-related optical shift or a temperature-related optical shift; and control the actuator according to the adjusted target position (aligning the optics drift caused by temperature differences by using a sensor, Fig.35, Par.[0148]).
The ordinary skills in the art would have found obvious before the effective filing date of the application to consider the teachings of Piron’728, Piron’471 and Mounnarat by which defining an optical system having zoom, focusing and tracking control capability (Par.[0067], [0118], [0170], [0176]) it is known that such parameters being related to medical applications demand precise parametric adjustment of zoom/focus and therefore invites looking at new methods and sources providing such precise control of the optical elements where the field of view and the focus on detail are made part of the control system as disclosed by Piron’728 at (Par.[0176]). Considering known and available methods and systems providing zoom and focus control it is found that such control stability is maintained by correcting the motion according to the temperature generated offset found in Potsaid who describes the negative effect and correction of the temperature effect on the optical system alignment, and aligning the optics drift caused by temperature differences by using a sensor, (Par.[0148] and Fig.35). Based on the above defined communality of application taught by Piron’728 and Piron’471 controlling the lens aberrations in the optics determined by temperature as provided for temperature sensing and alignment correction found in Potsaid’s teachings, by which the results would have been predictable as being indicated by a well-established need to eliminate any forms of possible optical distortions introduced by the components in use.  
  
Re Claim 8. Piron’728, Piron’471 and Mounnarat along with Potsaid disclose, the optical camera module of claim 7, 
Piron’471 teaches about, wherein the controller is configured to determine the compensation amount using a look-up table or a reference polynomial (using look-up table for distance or angles, Par.[0124], [0125]).  

Re Claim 18. This claim represents the method for controlling an optical camera module performing each and every limitation, in the same order of the apparatus claim 7, hence it is rejected on the same evidentiary probe mutatis mutandis.

6.	Claims 9 and 19, are rejected under 35 U.S.C. 103 as being obvious over Piron’728, Piron’471 and Mounnarat in view of Ian Blasch (hereinafter Blasch) (US 2012/0075519).

Re Claim 9. Piron’728, Piron’471 and Mounnarat disclose, the optical camera module of claim 1, wherein: 
Piron’728 teaches about, the at least one moveable optics includes moveable zoom optics and moveable focus optics (Par.[0118] Fig.8A-B);

Blasch teaches about having, the optical camera module comprises at least two actuators including a zoom actuator for positioning the zoom optics and a focus actuator for positioning the focus optics (two actuators, a zoom actuator, 654 Par.[0006], [0102]-[0103] and a focus actuator, 652 Par.[0102]-[0103] in Fig.25A), 
	the zoom actuator and the focus actuator being controlled independently according to first and second sets of zoom control parameters and first and second sets of focus control parameters, respectively (independently controlling the lenses, Par.[0103] describing an independent focus operation Fig.25B and independent zoom control Fig.25C or Par.[0113], [0129]).
One of ordinary skills in the art would have found obvious before the effective filing date of the application to consider the teachings of Piron’728 by which defining an optical system having zoom, focusing and tracking control capability (Par.[0067], [0118], [0170], [0176]) it is known that such parameters being related to medical applications demand precise parametric adjustment of zoom/focus and therefore invites looking at new methods and sources providing such precise control of the optical elements where the field of view and the focus on detail are made part of the control system as disclosed by Piron’728 at (Par.[0176]). Considering known and available methods and systems providing zoom and focus control to further consider modifying the control of the zoom/focus parameters individually as being previously applied by Blasch who independently controls the zoom and focus lenses, (Par.[0103]) describing an independent focus operation (Fig.25B) and independent zoom control (Fig.25C) and  (Par.[0113], [0129]) as being determined by the need for smaller space and form factor of the optical system control aligned with the specific medical application. Based on the common application scope sought by Piron’728 and Blasch in order to obtain better zoom/focus stabilization, power consumption and accuracy as suggested by Blasch (Par.[0003]) by which obtaining predictable results. 

 	Re Claim 19. This claim represents the method for controlling an optical camera module performing each and every limitation, in the same order of the apparatus claim 9, hence it is rejected on the same evidentiary probe mutatis mutandis.



Conclusion
7.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/